department of the treasury internal_revenue_service washington d c government ett hee division jun uniform issue list tier ra th legend taxpayer a annuity x financial_institution a financial advisor a jira x amount amount date date form a dear es gr eo’ wo woo a re this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by additional correspondence submitted on date date date and may ke ok page in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested represents that she received a distribution of amount from taxpayer a age annuity x an individual_retirement_annuity ira taxpayer a asserts that her failure to accomplish a rollover of amount a portion of amount within the 60-day period prescribed by sec_408 was due to errors made by financial advisor a and financial_institution a taxpayer a also represents that amount has not been used for any other purpose taxpayer a first learned of annuity x when she inherited it following her husband's death in she represents that she did not know that annuity x was an ira within the meaning of sec_408 of the code because it was established by her husband prior to his death and was erroneously listed on financial_institution a’s monthly consolidated statement under the category of investments instead of cd retirement in taxpayer a went to financial advisor a for tax and financial planning advice financial advisor a was concerned about the financial condition of the issuer of annuity x and advised taxpayer a to liquidate annuity x and reinvest the proceeds thereof in a more secure investment financial advisor a completed form a for taxpayer a's signature requesting a complete_liquidation of annuity x and faxed it to the issuer of annuity x annuity x was liquidated and the proceeds thereof amount was deposited electronically in a non-ira account on date financial advisor a states that he was not aware that annuity x was an ira because of its erroneous classification by financial_institution a as a regular rather than a retirement investment financial advisor a is not affiliated with financial_institution a documentation signed by financial advisor a confirming the foregoing along with a copy of form a and a copy of a monthly consolidated statement from financial_institution a was submitted with this ruling_request and confirms taxpayer a’s assertions taxpayer a represents that she first learned that annuity a was an ira in when during the preparation of her tax_return for financial advisor a identified that amount was reported as a taxable_distribution on form 1099-r on date taxpayer a withdrew amount from her non-ira account and deposited it in ira x based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount xk ke page oz u j sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 or sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to section oe o page d l the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to errors made by financial advisor a and financial_institution a which resulted in amount being deposited into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from annuity x accordingly provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to id at sincerely yours a dm z cl ca itleyrks donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xk k
